Citation Nr: 0602893	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an initial disability rating in excess of 
30 percent from March 4, 1999 to September 26, 2000 for PTSD, 
for accrued benefits purposes.

3.  Entitlement to an initial disability rating in excess of 
50 percent from September 27, 2000 for PTSD, for accrued 
benefits purposes.

4.  Entitlement to service connection for hearing loss, for 
accrued benefits purposes.

5.  Entitlement to service connection for tinnitus, for 
accrued benefits purposes.




REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
February 1970, including combat service in the Republic of 
Vietnam.  The veteran was awarded the Purple Heart Medal and 
the Combat Action Ribbon.  He died in October 2001.  The 
appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island that denied service connection for 
cause of the veteran's death and entitlement to accrued 
benefits.   The appellant is the surviving spouse of the 
veteran and she perfected a timely appeal of this 
determination to the Board.

In April 2004, the Board remanded this matter for further 
development and adjudication.  This having been completed, 
the matter is again before the Board.

Because the veteran had disagreed with the initial rating 
assigned for his PTSD prior to his death, the Board has 
recharacterized the PTSD claims on the title page as 
involving the propriety of the initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

FINDINGS OF FACT

1.  The veteran died on October [redacted], 2001 at the age of 55; 
the immediate cause of the veteran's death as shown on the 
death certificate was cardiac arrhythmia; no other conditions 
were identified as significant in contributing to the 
veteran's death; an autopsy was not performed.

2.  At the time of the veteran's death, the veteran was 
service-connected for PTSD, evaluated as 50 percent 
disabling, and pes planus, evaluated as noncompensable.

3.  The evidence does not show that the veteran's heart 
condition had its onset during service, or that this disorder 
was otherwise related to a disease or injury of service 
origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.

5.  At the time of his death, the veteran had pending claims 
for an increased rating for his service-connected PTSD and 
for service connection for hearing loss and tinnitus.

6.  There were no unpaid VA benefits due at the time of the 
veteran's death.

7.  The evidence in the veteran's claims file at the time of 
his death reveals that, for the period from March 4, 1999 to 
September 26, 2000, the veteran's PTSD was productive of mild 
PTSD symptoms, including nightmares, sleep disturbance, 
heightened vigilance, aversion to crowds, irritability, and 
some social alienation; the veteran, however, was able to 
function in the work force, and was able to perform routine 
behavior, self-care, and normal conversation, with normal 
range of emotions and average intellectual ability and 
judgment.

8.  From March 4, 1999 to September 26, 2000, the veteran's 
PTSD, while manifested by some occupational and social 
impairment, was not productive of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; and difficulty in establishing 
and maintaining effective work and social relationships.  
 
9.  The evidence in the veteran's claims file at the time of 
his death reveals that, since September 27, 2000, the 
veteran's PTSD was productive of depression, sleep 
disturbance, hypervigilance, disturbing dreams, difficulty 
being around people, and impulsiveness; the veteran's 
condition, however was not productive of thought disorder, 
impaired memory, hallucinations, delusions or paranoia, or 
homicidal or suicidal ideations, and the veteran was able to 
perform routine behavior, self-care, and normal conversation, 
with normal insight and judgment, thought processes and 
conversation.  

10.  From September 27, 2000, the veteran's PTSD, while 
manifested by some social impairment and irritability, was 
not productive of symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.

11.  The veteran's bilateral hearing loss was not related to 
an in-service disease or injury.

12.  The veteran's tinnitus was not related to an in-service 
disease or injury.


CONCLUSIONS OF LAW

1.  A disease or disability of service origin did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.312 (2005). 

2.  The criteria for the assignment of an initial disability 
evaluation in excess of 30 percent, from March 4, 1999 to 
September 26, 2000 for PTSD, for the purpose of accrued 
benefits, have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.1000, 4.1, 4.3, 4.7, 4.10, 
4.126, 4.130; Diagnostic Code 9411 (2005).

3.  The criteria for the assignment of an initial disability 
evaluation in excess of 50 percent, from September 27, 2000 
for PTSD, for the purpose of accrued benefits, have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.1000, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130; 
Diagnostic Code 9411 (2005).

4.  The criteria for entitlement to service connection for 
bilateral hearing loss, for the purpose of accrued benefits, 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.1000 (2005).

5.  The criteria for entitlement to service connection for 
tinnitus, for the purpose of accrued benefits, have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.1000 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in December 
2001 and April 2004, provided the appellant with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  By 
way of these letters, the appellant was furnished notice of 
the types of evidence needed in order to substantiate her 
claims of entitlement to service connection for cause of the 
veteran's death and for accrued benefits, as well as the 
types of evidence VA would assist her in obtaining.  The 
appellant was also encouraged to send evidence relevant to 
her claims to VA.  

By way of an April 2002 rating decision, a January 2003 
Statement of the Case, and a July 2005 Supplemental Statement 
of the Case, the RO advised the appellant and her 
representative of the basic law and regulations governing her 
claims, and the basis for the denial of her claims.  These 
documents, as well as the RO's letters, also specifically 
informed the appellant of the cumulative information and 
evidence previously provided to VA, or obtained by VA on her 
behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While part of the notice was provided 
prior to the first RO adjudication of the claims, further 
notice was not provided by the RO until just prior to the 
July 2005 Supplemental Statement of the Case and prior to the 
transfer and certification of the appellant's case to the 
Board.  The Board, however, finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
appellant and her representative have had time to consider 
the content of the notice and respond with any additional 
evidence or information relevant to the claims.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the appellant.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of copies of the veteran's service 
records, post-service VA and private medical treatment 
records, a VA examination in connection with the cause of 
death claim, and statements submitted by the appellant and 
her representative in support of the claims.  The Board also 
notes that this claim has been remanded for additional 
development, to include a VA examination in connection with 
the claims.  

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the appellant's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The surviving spouse 
of a veteran who has died from a service-connected disability 
or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 2002).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on October [redacted], 2001 at the age of 55.  The immediate 
cause of the veteran's death as shown on the death 
certificate was cardiac arrhythmia.  No other conditions were 
identified as significant in contributing to the veteran's 
death and an autopsy was not performed.  At the time of the 
veteran's death, the veteran was service-connected for PTSD, 
evaluated as 50 percent disabling, and pes planus, evaluated 
as noncompensable.

The appellant does not contend, and the evidence does not 
establish, that the veteran had heart disease or a heart 
condition in service.  Indeed, the medical evidence does not 
support a finding that the veteran had an underlying heart 
condition at the time of his death. 

Nevertheless, the appellant argues that the veteran's PTSD 
may have caused hypertension which then caused his cardiac 
arrhythmia.  

In order to determine whether the veteran's PTSD may have 
contributed to the veteran's death, the appellant was 
afforded a VA examination in November 2004 in connection with 
her claim.  The examination report indicated that the 
examiner reviewed the veteran's medical records in connection 
with the claim.  After reviewing the veteran's file, the 
examiner stated that "I find no record of hypertension, or 
heart disease, or other pathologic condition which might 
directly underlie arrhythmia.  I find no evidence that 
arrhythmia or heart disease was present while the patient was 
in the military service.  In my opinion, there is no evidence 
to suggest a relationship between post traumatic stress 
disorder or pes planus and death from arrhythmia.  Post 
traumatic stress disorder may increase stress, which in 
patients with underlying heart disease, may indirectly 
contribute to arrhythmia.  However, there is no evidence for 
cardiovascular disease in this patient.  In my opinion, it is 
more likely than not that the patient's post traumatic stress 
disorder  or pes planus is NOT responsible for arrhythmia and 
death."  (caps in original).

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's death was caused by his 
military service, to include his service-connected PTSD.  As 
noted above, service connection will be granted to a veteran 
that develops a chronic disorder in service.  38 C.F.R. § 
3.303.  Here, however, the evidence does not show that the 
veteran was found to have a heart condition or hypertension 
in service or after service.  And the VA examiner that 
examined the veteran's medical records in connection with the 
claim found that the veteran's service-connected conditions, 
to include his PTSD, likely did not cause his arrhythmia and 
death.

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's decorated and heroic combat 
service in the Republic of Vietnam.  The Board, however, is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound by on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 

III.	Entitlement to accrued benefits.  

Next, the appellant contends that she is entitled to accrued 
benefits.

In this context, the law provides that, upon the death of a 
veteran, a surviving spouse may be paid periodic monetary 
benefits to which the veteran was entitled at the time of the 
veteran's death, and which were due and unpaid for a period 
not to exceed two years, based on existing rating decisions 
or other evidence that was on file when he died.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2005).  By statute, 
the appellant takes the veteran's claims as they stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996).  

For a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file 
a claim for accrued benefits, (ii) the veteran had a claim 
pending at the time of death, (iii) the veteran would have 
prevailed on the claim if he had not died; and (iv) the claim 
for accrued benefits was filed within one year of the 
veteran's death.  38 U.S.C.A. § 5121, 5101(a) (West 2002); 
38 C.F.R. § 3.1000 (2005); Jones v. West, 136 F.3d 1299 (Fed. 
Cir. 1998).  Generally, only evidence contained in the claims 
file at the time of the veteran's death will be considered 
when reviewing a claim for accrued benefits.  This includes 
service department and VA medical records, which are 
considered to be constructively in the claims file at the 
date of death, even though they may not physically be in the 
file until after that date.  Hayes v. Brown, 4 Vet. App. 353, 
360-61 (1993).   See also VAOPGCPREC 6-93 and 12-94 and 
Conary v. Derwinski, 3 Vet. App. 109 (1992) regarding certain 
financial information.

A.  Entitlement to an initial disability rating in excess 
of 30 percent
from March 4, 1999, and in excess of 50 percent from 
September 27, 2000, for PTSD, for accrued benefits 
purposes.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings should apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more nearly approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2003).  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2003); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.

At the time of the veteran's death, he was rated as 30 
percent disabled from March 4, 1999, and 50 percent disabling 
form September 27, under Diagnostic Code 9411.  Under this 
code, a 30 percent evaluation is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often). chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the veteran's PTSD did not warrant an evaluation in excess of 
30 percent from March 4, 1999, or in excess of 50 percent 
from September 27, 2000.   

The medical evidence at the time of the veteran's death 
consists of two VA examinations dated in September 1999 and 
October 2000, and several reports from the veteran's private 
physician dated in November 1999, September 2000 and October 
2001.

The evidence prior to September 2000 does not indicate that 
the veteran's disability was in excess of 30 percent 
disabling from March 4, 1999 to September 26, 1000.  In the 
September 1999 VA examination, the veteran was noted to have 
normal gross and fine motor skills, his work tempo was 
normal, and his attention and concentration spans were 
appropriate.  His recall for specifics was within normal 
limits, his speech was intelligible and fluent, and his 
thought processes were logical and coherent.  The veteran was 
noted to have an adequate sense of humor and rapport was 
easily established.  His hygiene was noted to be good and no 
delusional system was elicited.  There was also no auditory 
or visual hallucinations, and he was oriented as to person, 
place and time. The examiner also noted that the veteran was 
married for the past 31 years and has four children.  He 
indicated that the veteran had a positive relationship with 
his children.  He was noted to have had two jobs since his 
time in the service, as a correctional officer for some 20 
years, and as a security guard with a local hospital, where 
he continued to work at the time of the examination.  In this 
regard, the examiner noted that the veteran had occasional 
work related problems because he would get aggravated with 
people.  With respect to PTSD symptoms, the veteran was noted 
to have poor sleep, anxiety, depression, nightmares, 
flashbacks, and obsessive thoughts of violence that occurred 
in Vietnam. He indicated that he had dreams about traumatic 
events in Vietnam.  Otherwise, the veteran noted that his 
appetite and sex drive was good.  He stated that he enjoyed 
working around the house and indicated no fear of shopping.  
The veteran was diagnosed with mild PTSD and given a GAF 
score of 65.  

The private physician reports prior to September 26, 2000 do 
not add much to the VA examination report, but rather fill 
out some additional information regarding the veteran's 
employment situation.  These reports also indicate that the 
veteran suffered from nightmares, sleep disturbance, 
heightened vigilance, including nightly perimeter patrols 
around his house at dusk and before going to bed, aversion to 
crowds, irritability, sense of estrangement from his family, 
and social alienation.  

The evidence in the record since September 27, 2000 points to 
a worsening of the veteran's symptoms, including notations in 
a September 27, 2000 report of his private physician 
indicating that the veteran reported more time isolating 
himself in a hooch that he built in his basement, less 
interaction with family members, more incidents at work 
yelling at patients in the hospital where he worked, near 
continuous anxiety at not being able to control his temper, 
frequent nightmares and intrusive thoughts of what he did and 
witnessed in Vietnam.  

The veteran was afforded another VA examination in connection 
with his claim in October 2000.  The VA examiner noted 
increased anxiety, increased sleep disturbance with 
nightmares and startling awake for no reason, increased 
irritability and getting into arguments easily.  The veteran 
also indicated increased social isolation, noting that he 
just wanted to get away and be alone.  The veteran denied 
hallucinations, delusions, or psychotic symptoms.  He was 
still employed at the time of the examination.  Upon 
examination, the veteran indicated no problems with memory, 
his speech was noted to be spontaneous and normal in form and 
content, and there was no evidence of a though disorder, 
hallucinations, delusions, or other psychotic symptoms.  His 
affect was somewhat labile and he cried frequently during the 
interview.  The veteran's insight and judgement were found to 
be intact and he denied being suicidal.  The veteran was 
diagnosed with PTSD, mild to moderate in intensity. The 
examiner noted that his symptoms had gotten worse recently 
and included depression, sleep disturbance, hypervigilance, 
disturbing dreams, difficulty being around people, and 
impulsiveness.  

Finally, a report of the veteran private physician dated in 
January 2001 indicated that the veteran's then current level 
of functioning was a GAF of 50.

Based on the foregoing, the Board finds that entitlement to 
an evaluation in excess of 30 percent under Diagnostic Code 
9411 for the period from march 4, 1999, or in excess of 50 
percent, for the period from September  27, 2000, has not 
been shown.  

The evidence of record indicates that prior to September 27, 
2000, the veteran suffered mild PTSD symptoms, including 
nightmares, sleep disturbance, heightened vigilance, aversion 
to crowds, irritability, and some social alienation.  The 
veteran, however, was able to function in the work force, and 
was able to perform routine behavior, self-care, and normal 
conversation, with normal range of emotions and average 
intellectual ability and judgment.  And, while manifested by 
some occupational and social impairment, the veteran's 
condition during this period was not productive of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more frequently than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; and difficulty in 
establishing and maintaining effective work and social 
relationships.

The evidence in the record dating from September 27, 2000, 
indicates a worsening condition, and the record indicates 
that the veteran suffered increased occupational and social 
impairment with increased interference with work and job 
performance, although he was able to continue functioning in 
the work force.  He was noted to have depression, sleep 
disturbance, hypervigilance, disturbing dreams, difficulty 
being around people, and impulsiveness.  However, the veteran 
was also indicated to have no problems with memory, his 
speech was noted to be spontaneous and normal in form and 
content, and there was no evidence of a though disorder, 
hallucinations, delusions, or other psychotic symptoms.  
While his affect was somewhat labile and he cried frequently 
during the interview, the veteran's insight and judgement 
were found to be intact and he denied being suicidal.

An evaluation in excess of 50 percent from September 27, 
2000, however is not warranted.  While manifested by some 
social impairment and irritability, the veteran's condition 
was not productive of symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is also no showing that the veteran's psychiatric 
disability reflected so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher 
than 30 percent from March 4, 1999, or 50 percent from 
September 27, 2000, on an extraschedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2002).  There is no indication that 
the disability resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period since the grant of service 
connection.  Moreover, the condition was not shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

B.  Entitlement to service connection for hearing loss and 
tinnitus, for accrued benefits purposes.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In adjudicating a claim, 
the Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, at the time of his death, the veteran had 
claims pending for service connection for bilateral hearing 
loss and tinnitus.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, however, as was noted in the June 2001 claim 
requesting service connection for these conditions, "the 
veteran has no medical treatment reports to submit in support 
of his claim."  And a review of the veteran's file does not 
reveal any records indicating that the veteran has or was 
ever diagnosed with hearing loss or tinnitus.  The Board also 
notes that the veteran's exit examination dated in February 
1970 indicates normal hearing at separation from service.  

In light of the foregoing, the Board must deny the 
appellant's claim.  The medical evidence in the veteran's 
file at the time of his death does not support a finding that 
the veteran had hearing loss or tinnitus.  And without a 
current diagnosis, a claim for entitlement to service 
connection for this condition cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
regard, the Board notes that the appellant, as a lay person, 
is not competent on her own to establish a medical diagnosis 
or show a medical etiology as such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the medical evidence 
is against a showing that the veteran had hearing loss or 
tinnitus at the time of his death, there is no basis upon 
which to establish service connection for these conditions 
for accrued benefits purposes.


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Entitlement to an initial evaluation in excess of 30 
percent from March 4, 1999 to September 26, 2000 for PTSD, 
for accrued benefits purposes, is denied.

3.  Entitlement to an initial evaluation in excess of 50 
percent from September 27, 2000 for PTSD, for accrued 
benefits purposes, is denied.  

4.  Entitlement to service connection for hearing loss, for 
accrued benefits purposes, is denied.

5.  Entitlement to service connection for tinnitus, for 
accrued benefits purposes, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


